Pish, J.
1. Under previous rulings of this court, ‘1 Whether the commission of, or omission to do, particular acts by a railroad company was negligence as to one who has been injured by the running and operation of a train of cars, must, as a general rule, be determined by a jury; and it is error for the judge, on the trial of a case brought to recover damages for such injuries, to charge the jury that the omission to do a certain act was negligence, when not expressly made so by law.” Central of Georgia Ry. Co. v. McKenney, 116 Ga. 13, and cases cited.
2. The other charges of which complaint was made were not erroneous for any reason assigned in the petition for certiorari.

Judgment reversed.


All the Justices concurring, except Lumpkin, P. J., absent.